ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2018-02-02_JUD_01_CO_06_FR.txt.                                                                                                  119




                       OPINION DISSIDENTE DE M. LE JUGE AD HOC DUGARD

                 [Traduction]

                    Impossibilité d’accepter le mode de quantification retenu par la Cour — Révision
                 à la hausse du coût de la dégradation des biens et services environnementaux — Regret
                 que la Cour n’ait pas tenu compte de considérations telles que la protection de
                 l’environnement, les changements climatiques et la gravité du comportement de
                 l’Etat défendeur — Caractère erga omnes de l’obligation de ne pas porter atteinte
                 au service de régulation des gaz.

                                                table des matières

                                                                                          Paragraphes

                      I. La méthode utilisée par la Cour pour chiffrer à 120 000
                         dollars des États-Unis l’indemnité due à raison des dom-
                         mages causés à l’environnement                                         8-18
                     II. Révision à la hausse du coût de la dégradation des biens et
                         services environnementaux                                             19-21
                     III. La nécessité de tenir compte de la formation du sol et de la
                          lutte contre l’érosion                                               22-28
                     IV. Considérations d’équité                                                  29
                     V. Protection de l’environnement                                          30-32
                     VI. Changements climatiques                                               33-39
                 VII. La gravité des actes de l’État défendeur                                 40-46
                 Conclusion47

                                                          *
                    1. Je souscris à l’ensemble des conclusions de la Cour, à l’exception de
                 celle d’allouer au Costa Rica une indemnité de 120 000 dollars des Etats-
                 Unis à raison des dommages environnementaux liés à la dégradation ou à
                 la perte de biens et services résultant des activités illicites du Nicaragua.
                 Mon désaccord avec la Cour est si profond, tant sur le plan du raisonne-
                 ment qu’en ce qui concerne le montant accordé, qu’il me semble plus
                 exact de qualifier mon opinion de dissidente, et non d’individuelle.
                    2. A première vue, la présente affaire pourrait paraître banale. Des
                 dommages causés à une zone humide de 6,19 hectares, à raison desquels
                 l’Etat lésé ne demande que 6 711 685,26 dollars des Etats-Unis à titre
                 d’indemnisation, ne laissent guère imaginer qu’il s’agit d’une affaire

                                                                                                 108




6 CIJ1133.indb 265                                                                                       29/10/18 14:12

                                  certaines activités (op. diss. dugard)                  120

                 importante requérant toute l’attention de la Cour internationale de Jus-
                 tice. Il ne faut toutefois pas se fier aux apparences. Le différend qui oppo-
                 sait le Costa Rica et le Nicaragua soulevait trois questions fondamentales :
                 l’invasion par la force du territoire d’un Etat, la dégradation intention-
                 nelle d’une zone humide sous protection internationale, et la violation
                 calculée et délibérée d’une ordonnance rendue par la présente Cour.
                    3. Le Costa Rica demandait à être indemnisé pour les frais et dépenses
                 liés aux mesures d’inspection, de surveillance et de remise en état rendues
                 nécessaires par les activités illicites du Nicaragua. Il réclamait également
                 une indemnisation pour les dommages matériels causés à l’environnement
                 par lesdites activités.
                    4. Je ne m’étendrai pas sur la décision de la Cour concernant l’indem-
                 nité que le Costa Rica réclamait à raison des frais et dépenses qu’il avait
                 dû engager pour inspecter la zone envahie par le Nicaragua et pour remé-
                 dier aux dommages causés à son environnement par ce dernier. La Cour
                 a certes pu se montrer parfois trop stricte dans son examen des demandes
                 du Costa Rica, mais, pour l’essentiel, c­ elui-ci ne peut s’en prendre qu’à
                 lui‑même de n’avoir pas produit de preuves suffisantes des frais et dépenses
                 qu’il prétendait avoir supportés. Le Costa Rica demandait principale-
                 ment le remboursement des salaires versés à ses agents chargés de surveil-
                 ler la zone en litige mais, s’il est effectivement fort possible qu’il ait dû
                 engager spécialement du personnel à cette fin ou payer à ses agents des
                 heures supplémentaires, il n’a pas produit d’éléments de preuve suffisants
                 à l’appui de ses prétentions.
                    5. C’est à la demande du Costa Rica concernant les dommages maté-
                 riels causés à l’environnement que je m’intéresserai dans le présent exposé
                 de mon opinion. Cette demande obligeait la Cour à chiffrer les dommages
                 occasionnés à l’environnement du Costa Rica par les activités illicites du
                 Nicaragua. Inévitablement, cette évaluation pécuniaire sera perçue
                 comme donnant la mesure de l’intérêt de la Cour pour la protection de
                 l’environnement, à une époque où la plupart des Etats conviennent de la
                 nécessité d’un engagement national et international en vue de préserver
                 l’environnement de notre planète.
                    6. L’évaluation de dommages environnementaux est une tâche difficile,
                 d’autant plus qu’il n’existe en la matière aucune méthode scientifique
                 agréée. La preuve en est que les Parties ont en l’espèce proposé des
                 méthodes d’évaluation différentes et avancé des chiffres très éloignés. Le
                 Costa Rica demandait 2 880 745,82 dollars des Etats-Unis, tandis que le
                 Nicaragua n’estimait ne lui devoir que la somme dérisoire de 34 987 dol-
                 lars des Etats-Unis.
                    7. Je suis en désaccord à la fois avec la méthode que la Cour a utilisée
                 pour calculer le montant de l’indemnité due et avec la valeur qu’elle a
                 attribuée aux dommages environnementaux. La Cour a décidé d’allouer
                 au Costa Rica 120 000 dollars des Etats-Unis à titre d’indemnisation
                 pour les dommages causés à son environnement. J’aurais pour ma part
                 accordé au Costa Rica une somme bien inférieure à celle qu’il réclamait,
                 mais largement supérieure à celle que la Cour lui a octroyée. A mon sens,

                                                                                          109




6 CIJ1133.indb 267                                                                               29/10/18 14:12

                                      certaines activités (op. diss. dugard)                            121

                 la somme de 120 000 dollars des Etats-Unis revêt un caractère purement
                 symbolique au regard des graves dommages que le Nicaragua a, par son
                 comportement scandaleux, causés à une zone humide sous protection
                 internationale. Dans le présent exposé de mon opinion, je me livrerai à
                 une critique de la méthode employée par la Cour pour parvenir au chiffre
                 de 120 000 dollars des Etats-Unis, qui, à mon grand regret, ne tient aucun
                 compte de considérations d’équité concernant, par exemple, la nature de
                 la zone touchée, les répercussions de la déforestation sur les changements
                 climatiques et le comportement du Nicaragua.


                            I. La méthode utilisée par la Cour pour chiffrer
                        à 120 000 dollars des États-Unis l’indemnité due à raison
                                 des dommages causés à l’environnement

                    8. Calculer le montant de l’indemnité due pour des dommages environ-
                 nementaux n’est pas chose aisée. Cela a été souligné par la Commission
                 d’indemnisation des Nations Unies (ci‑après, la « Commission d’indemni-
                 sation ») établie en 1991 pour examiner les réclamations consécutives à
                 l’invasion et à l’occupation illicites du Koweït par l’Iraq 1. Le comité de
                 commissaires a mis en avant qu’il était « intrinsèquement difficile de vou-
                 loir attribuer une valeur monétaire à des ressources naturelles ayant subi
                 des dommages » 2, et le groupe d’experts chargé par le Programme des
                 Nations Unies pour l’environnement d’aider la Commission d’indemnisa-
                 tion a décrit l’évaluation des dommages environnementaux comme « une
                 tâche ardue » soulevant « en elle‑même des difficultés d’ordre analytique et
                 pratique s’agissant de bien cerner les différents éléments du dommage,
                 ainsi que sa nature et son étendue afin de prévoir le délai de reconstitution
                 nécessaire, et de déterminer le montant de l’indemnité due » 3.
                    9. C’est la première fois que la Cour a examiné une réclamation pour
                 dommages environnementaux. Partant, pour évaluer les dommages subis
                 par le Costa Rica, il lui était loisible de retenir la méthode qui lui semblait
                 appropriée. Après examen des différentes méthodes proposées par les
                 Parties, elle a conclu qu’elle s’abstiendrait de « choisir entre ces deux
                 méthodes ou d’utiliser exclusivement l’une d’elles pour évaluer les dom-
                 mages subis par la zone humide protégée qui est située au Costa Rica », et

                     1 Voir Nations Unies, résolution 687 (1991) du Conseil de sécurité, par. 16 et 18. Voir

                 également, au sujet de la Commission d’indemnisation des Nations Unies, R. Higgins et
                 al. (dir. publ.), Oppenheim’s International Law : United Nations, vol. II, Oxford University
                 Press, 2017, p. 1254 et suiv.
                     2 Conseil d’administration de la Commission d’indemnisation des Nations Unies,

                 Rapport et recommandations du comité de commissaires concernant la cinquième tranche de
                 réclamations « F4 », Nations Unies, doc. S/AC.26/2005/10, 30 juin 2005, par. 81.
                     3 « Conclusions of the Working Group of Experts on Liability and Compensation for

                 Environmental Damage arising from Military Activities », Programme des Nations Unies
                 pour l’environnement, Liability and Compensation for Environmental Damage : Compilation
                 of Documents, Nairobi, 1998, par. 44.

                                                                                                        110




6 CIJ1133.indb 269                                                                                              29/10/18 14:12

                                   certaines activités (op. diss. dugard)                    122

                 qu’elle emprunterait à l’une ou à l’autre chaque fois que leurs éléments
                 offriraient une base raisonnable d’évaluation (arrêt, par. 52). La Cour a
                 déclaré que, pour apprécier les dommages causés à l’environnement, elle
                 procéderait à une « évaluation globale » plutôt que d’attribuer une valeur
                 à telle ou telle catégorie de biens et services environnementaux (ibid.,
                 par. 78), et que, en l’absence d’éléments de preuve suffisants quant à
                 l’étendue des dommages matériels, elle tiendrait compte de considérations
                 d’équité (ibid., par. 35) et de la nature de la zone touchée, en tant que
                 zone humide sous protection internationale.
                    10. Or, une analyse minutieuse de l’arrêt montre clairement que
                 la Cour a en fait suivi une autre approche. Cette approche n’est en
                 outre pas satisfaisante. Je le démontrerai dans les paragraphes suivants,
                 tout d’abord en exposant les arguments des Parties puis en faisant la cri-
                 tique du raisonnement tenu par la Cour pour parvenir à la somme
                 octroyée.
                    11. Le Costa Rica était partisan de la « méthode des services écosysté-
                 miques », se fondant à cet égard sur un rapport établi par une organisation
                 non gouvernementale costa‑ricienne, la Fundación Neotrópica, qui prônait
                 de chiffrer les dommages environnementaux sur la base de la réduction ou
                 de la perte de la capacité de l’environnement de procurer certains biens et
                 services. Ces biens et services comprenaient aussi bien ceux qui étaient com-
                 mercialisés (comme le bois) que ceux qui ne l’étaient pas (comme la régula-
                 tion des gaz et l’atténuation des risques naturels). Une valeur pécuniaire
                 était attribuée à ces biens et services environnementaux par transposition
                 de valeurs tirées d’études concernant d’autres écosystèmes présentant des
                 conditions similaires. Le Costa Rica soutenait en outre que les pertes résul-
                 tant des agissements du Nicaragua devaient être évaluées sur une période
                 de cinquante ans, soit la durée selon lui nécessaire pour que la zone touchée
                 retrouve son état d’origine. Il modérait cette estimation en appliquant un
                 taux d’actualisation de 4 %, censé rendre compte de la vitesse à laquelle
                 l’environnement se reconstituerait. Le Costa Rica demandait une indemni-
                 sation pour la perte ou la dégradation de six biens et services, à savoir : le
                 bois sur pied, les matières premières (fibres et énergie), les services de régu-
                 lation des gaz et de la qualité de l’air (piégeage du carbone, notamment),
                 d’atténuation des risques naturels, de formation du sol et de lutte contre
                 l’érosion, et enfin les services liés à la biodiversité.
                    12. Le Nicaragua préconisait pour sa part une méthode d’évaluation
                 moins complexe fondée sur le « coût de remplacement des services écosys-
                 témiques », selon laquelle le Costa Rica n’avait droit qu’à une indemnité
                 pour le remplacement des services environnementaux qui soit avaient été
                 perdus soit risquaient de l’être tant que la zone touchée n’aurait pas
                 retrouvé son état antérieur. Cette valeur devait être calculée par rapport
                 au montant de la prime versée aux agriculteurs pour qu’ils préservent une
                 zone équivalente jusqu’à ce que les services procurés par la zone touchée
                 soient de nouveau assurés. Le Nicaragua rejetait donc à la fois le système
                 du transfert de valeurs pour attribuer une valeur pécuniaire aux biens et
                 services et la période de reconstitution de cinquante ans.

                                                                                             111




6 CIJ1133.indb 271                                                                                  29/10/18 14:12

                                   certaines activités (op. diss. dugard)                    123

                     13. Le Nicaragua a soumis un rapport de deux experts, Mme Payne et
                 M. Unsworth, examinant les 2 823 112 dollars des Etats-Unis réclamés
                 par le Costa Rica pour les six biens et services qu’il prétendait avoir per-
                 dus en conséquence des actes du Nicaragua. Acceptant par pure hypo-
                 thèse la méthode prônée par Neotrópica, Payne et Unsworth corrigeaient
                 certaines erreurs qu’ils percevaient dans son application et concluaient
                 que, lorsque cette méthode était bien appliquée, le Costa Rica n’avait
                 droit qu’à 84 296 dollars des Etats-Unis.
                     14. La Cour a examiné ces différentes méthodes, mais ne s’est finalement
                 fondée que sur l’« analyse corrigée » du Nicaragua, qu’elle a ajustée quelque
                  peu afin de rendre compte de ses critiques concernant certaines de ces « cor-
                 rections ». Ces critiques étaient les suivantes : premièrement, Payne et
                 Unsworth avaient tort d’attribuer aux matières premières une valeur de
                 1200 dollars des Etats-Unis (contre 17 877 dollars des Etats-Unis chez
                 Neotrópica) en postulant que la perte de biens et services ne s’étendrait pas
                 ­au-delà de la première année ; deuxièmement, leur évaluation à 5144 dollars
                  des Etats-Unis concernant les services liés à la biodiversité (contre
                  40 730 dollars des Etats-Unis chez Neotrópica) ne faisait pas suffisamment
                  cas de l’importance de ces services dans une zone humide sous protection
                  internationale, ni du fait que la repousse ne générerait probablement pas,
                  dans un proche avenir, une biodiversité aussi riche que celle qui existait à
                  l’origine dans la zone ; troisièmement, les 47 778 dollars des Etats-Unis
                  attribués à la régulation des gaz dans l’« analyse corrigée » (contre
                 937 509 dollars des Etats-Unis chez Neotrópica) ne tenaient pas compte de
                 la perte future en matière de piégeage de carbone, puisque la perte de ce
                 service était erronément considérée comme une perte non renouvelable. La
                 Cour n’a pas formulé d’objections s’agissant de l’analyse corrigée de Payne
                 et Unsworth concernant la valeur des arbres abattus, chiffrée à 30 175 dol-
                  lars des Etats-Unis (contre 462 490 dollars des Etats‑Unis chez Neotrópica).
                     15. Le fait que la Cour ait semblé se fonder sur cette « analyse corrigée »
                  pose problème pour plusieurs raisons. Premièrement, cette analyse attribue
                  une valeur à chaque chef de dommages pris isolément, alors que la Cour
                  déclare au contraire dans son arrêt ne pas vouloir chiffrer des catégories
                  particulières de dommages. Deuxièmement, la Cour ne peut légitimement
                  voir dans certains éléments de l’« analyse corrigée » une « base raisonnable »
                  aux fins de sa propre évaluation. La méthode utilisée pour calculer la valeur
                  du bois, par exemple, repose sur une estimation du volume de bois par
                  hectare dans la zone touchée. Aucun élément du dossier soumis à la Cour
                  ne justifie l’emploi d’une telle méthode de calcul. La Cour ne s’est pas non
                  plus assurée du caractère raisonnable des études utilisées dans l’« analyse
                  corrigée » concernant le transfert de valeurs. Troisièmement, la Cour a
                  rejeté le délai de reconstitution de cinquante ans avancé par le Costa Rica
                  pour les biens et services touchés, faisant observer que ce délai pouvait
                  « varie[r] selon les composantes de l’écosystème et qu’il serait incorrect d’at-
                  tribuer une durée unique aux différentes catégories de biens et services dési-
                  gnées par le Costa Rica » (arrêt, par. 76). Toutefois, elle n’a donné aucune
                  indication quant au délai de reconstitution selon elle approprié pour les

                                                                                              112




6 CIJ1133.indb 273                                                                                   29/10/18 14:12

                                        certaines activités (op. diss. dugard)                           124

                  biens et services en question. Ce délai est-il de vingt à trente ans, à savoir le
                  délai accepté par le Nicaragua 4, ou de dix à vingt ans pour la biodiversité
                  et de un à cinq ans pour les matières premières et la régulation des gaz,
                  comme l’a indiqué l’expert du Nicaragua, M. Kondolf 5 ? Faute d’indica-
                 tions sur le délai de reconstitution retenu par la Cour, il est impossible d’ap-
                 précier l’incidence de ce paramètre sur son évaluation.
                     16. L’absence de toute précision sur la valeur à attribuer à la perte de
                 « près de 300 arbres », dont beaucoup avaient plus de cent ans, est d’autant
                 plus inexplicable que la Cour a déclaré que « le dommage le plus important
                 qui ait été causé à la zone, et qui sembl[ait] être à l’origine d’autres dom-
                 mages environnementaux, concern[ait] les arbres abattus par le Nicara-
                 gua » (arrêt, par. 79). La Cour a également déclaré qu’« [u]ne évaluation
                 globale permet[tait] de rendre compte de la corrélation existant entre
                 l’abattage des arbres et les dommages causés à d’autres biens et services
                 environnementaux (comme les autres matières premières, les ­services de
                 régulation des gaz et de la qualité de l’air, et la biodiversité du point de vue
                 de l’habitat et du renouvellement des populations) » (ibid.). Etant donné le
                 rôle central joué –– de l’avis de la Cour –– par les arbres dans l’évaluation
                 des dommages causés à l’environnement, il est étonnant que celle‑ci n’ait
                 pas précisé la valeur qu’elle attribuait aux 300 arbres coupés par le
                 ­Nicaragua en 2010 et 2013. La Cour a rejeté le montant total de 34 987 dol-
                 lars des Etats-Unis proposé par le Nicaragua au Costa Rica à titre d’in-
                 demnisation (ibid., par. 77), mais sans indiquer sa propre estimation
                 concernant les arbres abattus. Il est permis de supposer, en dépit de son
                 silence sur ce point, que la Cour n’a pas retenu la valeur de 30 175 dollars
                  des Etats-Unis que Payne et Unsworth attribuaient au bois dans leur ana-
                 lyse corrigée (contre 462 490 dollars chez Neotrópica). La Cour n’a pas
                 non plus indiqué comment les arbres ­       abattus sont censés être évalués.
                 Convient-il de tabler sur le prix moyen du bois sur pied en attribuant une
                 valeur au stock éliminé et à son potentiel de croissance sur cinquante ans,
                 comme le préconisait le Costa Rica (ibid., par. 60) ? Ou convient‑il de
                 tabler sur la valeur attribuée à chaque arbre abattu, et sur la perte de ces
                 arbres pendant une période de reconstitution de cinquante ans ou moins ?
                 Nous n’en savons tout simplement rien.
                     17. Ce que nous savons, en revanche, c’est que la Cour a estimé que le
                 Costa Rica avait droit à une indemnité supérieure aux 84 296 dollars des
                 Etats-Unis fixés par Payne et Unsworth. Cela signifie que les ajustements
                 apportés par la Cour à cette analyse (dont certains obéissent peut-être à
                 des considérations d’équité, la seule mentionnée dans l’arrêt concernant la
                 nature de la zone touchée en tant que zone humide sous protection inter-
                 nationale) comptent pour 35 704 dollars des Etats-Unis, portant à
                 120 000 dollars des Etats-Unis le montant total de l’indemnité allouée à
                  raison des dommages causés à l’environnement.


                     4   Contre-­mémoire du Nicaragua sur la question de l’indemnisation, p. 61, par. 4.43.
                     5   Ibid., annexe 2, p. 160 (le « rapport Kondolf » (2017)).

                                                                                                         113




6 CIJ1133.indb 275                                                                                             29/10/18 14:12

                                  certaines activités (op. diss. dugard)                   125

                    18. Pareille évaluation est à mon sens bien loin de rendre compte des
                 dommages environnementaux causés à une zone humide sous protection
                 internationale, surtout lorsque l’on en connaît le contexte, et il aurait
                 fallu accorder une indemnité autrement plus élevée afin de réviser à la
                 hausse le coût de la dégradation des arbres, des matières premières, de la
                 biodiversité et de la régulation des gaz et d’inclure une somme pour la
                 dégradation du service de formation du sol, les dommages causés à l’en-
                 vironnement, les répercussions de la déforestation et de la destruction du
                 sous-bois sur les changements climatiques, ainsi que la gravité du préju-
                 dice que le Nicaragua a intentionnellement causé à l’environnement d’une
                 zone humide.


                     II. Révision à la hausse du coût de la dégradation des biens
                                     et services environnementaux

                    19. Voici ce que la Cour a conclu au sujet de la dégradation des biens
                 et services environnementaux. Premièrement, elle a considéré que, dans
                 une affaire de dommages environnementaux telle que c­ elle-ci, elle devait
                 procéder à une évaluation globale. Deuxièmement, elle a estimé devoir
                 pour ce faire s’inspirer de considérations d’équité, dont l’une avait trait
                 au fait qu’il avait été porté atteinte à une zone humide sous protection
                 internationale. Troisièmement, elle a jugé que l’« analyse corrigée » par le
                 Nicaragua de l’évaluation de Neotrópica, en tant qu’elle chiffrait à
                 84 296 dollars des Etats-Unis la perte subie par le Costa Rica du fait de la
                 dégradation de certains biens et services, tendait à sous-­estimer le mon-
                 tant de l’indemnité due à ce dernier. Quatrièmement, elle a considéré que
                 ladite « analyse corrigée » du Nicaragua n’était pas satisfaisante s’agissant
                 des matières premières et de la régulation des gaz, étant donné qu’elle
                 comptabilisait la dégradation de ces biens et services comme un événe-
                 ment unique sans tenir compte de la période de reconstitution nécessaire.
                 Cinquièmement, elle a jugé que l’évaluation du Nicaragua concernant les
                 services liés à la biodiversité péchait en ce qu’elle ne tenait compte ni de
                 la nature de la zone touchée, en tant que zone humide sous protection
                 internationale, ni du fait que la repousse ne générerait pas une biodiver-
                 sité aussi riche que celle qui existait à l’origine dans la zone. Sixièmement,
                 elle a conclu que le Costa Rica n’avait droit à aucune indemnisation pour
                 la perte des services d’atténuation des risques naturels ou de formation du
                 sol et de lutte contre l’érosion. Septièmement, elle a déclaré que le dom-
                 mage le plus important qui ait été causé à la zone, et qui était à l’origine
                 de la dégradation d’autres biens et services, concernait les arbres abattus
                 par le Nicaragua. Et, huitièmement, elle a constaté que le Nicaragua avait
                 abattu près de 300 arbres lors du creusement du caño de 2010 et du caño
                 oriental de 2013, et non 200 comme le prétendait cet Etat.
                    20. La Cour débute son évaluation globale en concluant que l’« analyse
                 corrigée » du Nicaragua, qui aboutit à un montant de 84 296 dollars des
                 Etats-Unis, tend à sous-­estimer la valeur à attribuer à la dégradation des

                                                                                           114




6 CIJ1133.indb 277                                                                                29/10/18 14:12

                                      certaines activités (op. diss. dugard)                            126

                 biens et services environnementaux et souffre de certaines « insuffisances »
                 (arrêt, par. 82). Elle l’achève en concluant que, eu égard à ces « insuffi-
                 sances », la valeur globale à attribuer aux dommages environnementaux
                 résultant des activités illicites du Nicaragua est de 120 000 dollars des Etats-
                 Unis. Malheureusement, la Cour n’indique d’aucune façon comment elle a
                 calculé la différence entre ces deux chiffres, à savoir 35 704 dollars des
                 Etats‑Unis. Des considérations d’équité ont peut-être joué un rôle dans son
                 évaluation. La Cour a invoqué à ce titre le caractère de la zone touchée, en
                 tant que zone humide sous protection internationale, et en a probablement
                 tenu compte dans son calcul. Nous savons également qu’elle a désapprouvé
                 les conclusions énoncées dans l’« analyse corrigée » du Nicaragua concer-
                 nant la valeur à attribuer à la dégradation des matières premières, de la
                 biodiversité et du service de régulation des gaz dans l’attente de leur recons-
                 titution. Je présume que la Cour a révisé à la hausse le montant fixé dans
                 l’« analyse corrigée » pour la dégradation des matières premières, qui tablait
                 sur une perte limitée à un an, afin de répercuter cette dégradation sur une
                 période de reconstitution plus longue. Peut-être a-t-elle retenu le chiffre de
                 vingt à trente ans accepté par le Nicaragua ? Je présume, pareillement, que
                 la Cour a révisé à la hausse le montant fixé dans l’« analyse corrigée » pour
                 les services liés à la biodiversité afin de rendre compte du fait que la repousse
                 ne générerait pas « dans un proche avenir » une biodiversité aussi riche que
                 celle qui existait à l’origine. Là encore, la Cour n’a pas précisé la durée
                 supposée de cette reconstitution, mais il ne semble pas déraisonnable de
                 tabler sur une durée de vingt ans puisque tel était le délai approuvé par le
                 Nicaragua. Je présume enfin que la Cour a également révisé à la hausse la
                 somme fixée dans l’« analyse corrigée » pour les services de régulation des
                 gaz et de la qualité de l’air, Payne et Unsworth n’ayant pas tenu compte de
                 la perte future concernant le piégeage annuel du carbone puisqu’ils suppo-
                 saient que « la perte de ces services ne se produi[rait] qu’une seule fois »
                 (arrêt, par. 85). Aucun délai de reconstitution n’est précisé, mais, ici encore,
                 il ne paraît pas déraisonnable de tabler sur vingt ans.
                    21. Je peine à concevoir que l’ensemble des facteurs énumérés plus
                 haut, que la Cour a désignés comme autant de considérations pertinentes
                 pour parvenir à une évaluation globale de la perte ou de la dégradation
                 des biens et services environnementaux, puisse se traduire en valeur
                 pécuniaire par la somme modique de 35 704 dollars des Etats-Unis.


                         III. La nécessité de tenir compte de la formation du sol
                                      et de la lutte contre l’érosion

                    22. Ces dernières années, la Cour a été très critiquée pour son administra-
                 tion des éléments de preuve dans des situations factuelles complexes et des
                 domaines extrêmement techniques 6. Ces critiques concernaient pour beau-

                    6 Voir L. Malintoppi, « Fact‑Finding and Evidence before the International Court of

                 Justice (Notably in Scientific‑Related Disputes) », Journal of International Dispute Settle-

                                                                                                        115




6 CIJ1133.indb 279                                                                                              29/10/18 14:12

                                       certaines activités (op. diss. dugard)                                127

                 coup le manque de transparence dont elle tendait à faire preuve lorsqu’elle
                 exposait son analyse des éléments de preuve et la manière dont elle était
                 parvenue à ses conclusions sur les faits en litige. Ce problème d’établisse-
                 ment des faits se trouve une nouvelle fois illustré par l’opacité du raisonne-
                 ment qui a conduit la Cour à conclure que le Costa Rica n’avait pas
                 démontré que le service de formation du sol et de lutte contre l’érosion avait
                 été dégradé du fait de la construction des caños de 2010 et 2013 par le Nica-
                 ragua 7. C’est d’autant plus regrettable que la demande formulée par le
                 Costa Rica à raison de ces dommages était la plus élevée (1 179 924 dollars
                 des Etats-Unis). Dans ces circonstances, il était permis de s’attendre à ce que
                 la Cour veille particulièrement à bien expliciter sa conclusion.
                    23. Dans la présente affaire, le Nicaragua ne niait pas avoir enlevé
                 9502,72 mètres cubes de sol dans les zones où il avait construit ses caños de
                 2010 et 2013. Les Parties s’accordaient à reconnaître que le sol enlevé dans
                 les caños avait été remplacé par des sédiments alluvionnaires. Elles étaient
                 en revanche divisées sur le point de savoir si le sol formé par ces sédiments
                 alluvionnaires était de moins bonne qualité, comme le prétendait le
                 Costa Rica, et, dans l’affirmative, s’il était susceptible de résister à l’érosion
                 et de remplir les mêmes fonctions pour l’environnement que le sol enlevé.
                    24. Le Nicaragua soutenait que les matières qui étaient venues combler
                 à nouveau les caños n’étaient pas sensiblement différentes de celles qui
                 avaient été déplacées par ses travaux, et faisait grief au Costa Rica de
                 n’avoir pas démontré par des analyses de sol spécifiques que le sol formé
                 par les sédiments alluvionnaires était effectivement de moins bonne qua-
                 lité que le sol d’origine, et donc moins susceptible de résister à l’érosion et
                 d’exercer pour l’environnement les mêmes fonctions que le sol dragué.
                 Pour cette raison, le Nicaragua estimait que le Costa Rica n’avait droit à
                 aucune indemnisation concernant le sol.
                    25. S’il est vrai que le Costa Rica n’a procédé à aucun prélèvement
                 pour établir que le sol d’origine était de meilleure qualité que le nouveau
                 sol constitué de sédiments alluvionnaires, il a toutefois produit un rapport
                 de M. Thorne sur la question. S’appuyant sur le rapport d’une mission
                 consultative Ramsar 8, M. Thorne a déclaré ce qui suit :
                       « les propriétés des sédiments et du sol divergent pour ainsi dire en
                       tous points, principalement en raison de l’absence relative de matière

                 ment, Vol. 7 (2016), p. 421 ; J. Devaney, Fact‑Finding before the International Court of Justice,
                 Cambridge University Press, 2016 ; voir également A. Riddell et B. Plant, Evidence before the
                 International Court of Justice, British Institute of International and Comparative Law, 2009.
                     7 Voir les observations formulées sur l’établissement des faits dans l’exposé de mon

                 opinion individuelle dans Certaines activités menées par le Nicaragua dans la région fronta-
                 lière (Costa Rica c. Nicaragua) et Construction d’une route au Costa Rica le long du fleuve
                 San Juan (Nicaragua c. Costa Rica), arrêt, C.I.J. Recueil 2015 (II), p. 859‑860.
                     8 Secrétariat de la convention de Ramsar, « Rapport de la mission consultative Ramsar

                 no 69 : zone humide d’importance internationale du nord-est des Caraïbes (Humedal
                 Caribe Noreste), Costa Rica », 17 décembre 2010, cité dans l’analyse du rapport de
                 M. G. M. Kondolf, par M. C. Thorne, 25 juillet 2017, réplique du Costa Rica sur la ques-
                 tion de l’indemnisation, annexe 2, p. 171 (­ci-après, le « rapport Thorne » (2017)).

                                                                                                             116




6 CIJ1133.indb 281                                                                                                   29/10/18 14:12

                                      certaines activités (op. diss. dugard)                      128

                          organique, d’humus et de vie microbienne dans les premiers et de
                          leur grande abondance dans le second. Sur le plan biologique, il y a
                          littéralement un monde entre une masse de sédiments fluviaux récem-
                          ment déposés (appelés alluvions) et une masse de sol évolué. » 9
                 M. Thorne a ensuite précisé que d’autres ingrédients devaient s’ajouter
                 aux sédiments pour former un sol, dont, en particulier, des matières orga-
                 niques, lesquelles avaient besoin de temps afin de « se décomposer et [de]
                 produire les composants qui assurent pour l’essentiel la fertilité des
                 sols » 10. Il faut des dizaines d’années, a-t-il ajouté, « pour que les matières
                 organiques et la fertilité des sols qui forment actuellement les sédiments
                 de remplissage des caños puissent se rapprocher de l’état caractéristique
                 des sols qui soutenaient les peuplements forestiers anciens/matures enle-
                 vés par le Nicaragua pour construire les caños » 11. M. Thorne a souligné
                 que les sols consolidés par les racines de plantes vivantes étaient bien plus
                 résistants à l’érosion 12. Il a conclu en déclarant que les activités du Nica-
                 ragua avaient clairement entravé la formation du sol et la lutte contre
                 l’érosion. Il s’agit là des conclusions d’un expert qui, lors des audiences
                 sur le fond, s’était révélé être un témoin crédible dans une discipline qu’il
                 avait qualifiée de « pédologie « classique » » 13.
                    26. La Cour a rejeté la demande formulée par le Costa Rica à raison
                 des dommages causés à la formation du sol et à la lutte contre l’érosion,
                 déclarant ce qui suit :
                             « Si certains éléments tendent à démontrer que le sol enlevé par le
                          Nicaragua était de meilleure qualité que celui qui comble désormais
                          les deux caños, le Costa Rica n’a cependant pas apporté la preuve
                          que cette différence ait une incidence sur la lutte contre l’érosion, et
                          la Cour ne dispose pas d’éléments suffisants quant à la qualité des
                          deux types de sol pour lui permettre d’apprécier la perte éventuelle-
                          ment subie par le Costa Rica. » 14
                    27. Cette conclusion laconique appelle la question suivante. La Cour
                 disposait d’un rapport solidement motivé de M. Thorne concernant la dif-
                 férence existant entre les deux types de sols, qui était étayé par un rapport
                 Ramsar. Est-ce parce que M. Thorne n’a pas, en sus de son exposé de
                 pédologie classique, procédé à des analyses de sol spécifiques que la Cour
                 a jugé son témoignage insuffisant pour établir la différence de qualité des
                 deux types de sols ? Ou est‑ce parce que la Cour a jugé le témoignage de
                 M. Kondolf, qui ne fournissait pas davantage de données scientifiques,


                     9
                     Rapport Thorne (2017), p. 171.
                     10
                      Ibid., p. 172.
                   11 Ibid., p. 173.
                   12 Ibid., p. 173‑174. Pour lire les arguments avancés sur ce point, voir réplique du

                 Costa Rica sur la question de l’indemnisation, p. 13‑14.
                   13 Rapport Thorne (2017), p. 173.
                   14 Arrêt, par. 74.



                                                                                                  117




6 CIJ1133.indb 283                                                                                        29/10/18 14:12

                     129 	                certain activities (diss. op. dugard)

                     nation for its rejection of Professor Thorne’s evidence premised on “‘clas-
                     sic’ soil science”?

                        28. In my view Costa Rica has sufficiently demonstrated that fresh
                     alluvial sediment is necessarily of a lower nutrient value than mature soil
                     in a forested area. Although a site‑specific study may have been the best
                     evidence that the new soil is of a lower quality than the old soil, this does
                     not mean that expert evidence which demonstrates that alluvial deposits
                     can be assumed to be of a lower quality than mature, organic soil is insuf-
                     ficient to meet the burden of proof. Costa Rica’s claim of US$1,179,924
                     for soil formation/erosion control is inflated. However, on Thorne’s evi-
                     dence there is no doubt that substantial harm has been caused to soil
                     quality and that there is compensable harm that will take a long recovery
                     period. For this reason I believe that the Court should have attached
                     some valuation to the impairment of soil formation.




                                              IV. Equitable Considerations

                       29. The Court has suggested, without clearly asserting, the relevance of
                     equitable considerations in awarding compensation for damage caused 15.
                     When the extent of the damages cannot be established, the assessment is
                     at the discretion of the Court. In exercising its discretion, the Court will
                     be guided by the equities. In 1997 the Institut de droit international
                     declared:
                             “Environmental regimes should provide for a broad concept of
                           reparation, including cessation of the activity concerned, restitution,
                           compensation and if necessary, satisfaction.

                              Compensation under such regimes should include amounts cover-
                           ing both economic loss and the costs of environmental reinstatement
                           and rehabilitation. In this context, equitable assessment and other
                           criteria developed under international conventions and by the deci-
                           sions of tribunals should also be considered.” 16


                        15 Judgment, para. 35. In referring to its decision in Ahmadou Sadio Diallo (Republic

                     of Guinea v. Democratic Republic of the Congo), Compensation, Judgment, I.C.J. Reports
                     2012 (I), p. 337, para. 33, in which the Court established the amount of compensation due
                     on the basis of equitable considerations, the Court suggested that equitable considerations
                     would be taken into account in the present case in the absence of adequate evidence as to
                     the extent of material damage.
                        16 Session of Strasbourg, 1997, Resolution III, “Responsibility and Liability under

                     International Law for Environmental Damage”, Article 24; emphasis added.

                     118




6 CIJ1133.indb 284                                                                                                 29/10/18 14:12

                                      certaines activités (op. diss. dugard)                              129

                 plus convaincant ? Tout de même, la Cour n’était-elle pas tenue d’expli-
                 quer dans une certaine mesure les raisons pour lesquelles elle a rejeté le
                 témoignage de M. Thorne fondé sur la « pédologie « classique » » ?
                    28. A mon sens, le Costa Rica a suffisamment démontré que des sédi-
                 ments alluvionnaires récents ont nécessairement une valeur nutritive infé-
                 rieure à celle de sols évolués au sein d’une zone forestière. Procéder à une
                 étude sur site aurait certes été la meilleure manière de démontrer que le
                 nouveau sol était de moins bonne qualité que l’ancien, mais cela ne signifie
                 pas qu’un rapport d’expert attestant que des dépôts alluvionnaires peuvent
                 être réputés avoir une qualité inférieure à celle de sols organiques évolués
                 ne suffise pas à satisfaire à la charge de la preuve. L’indemnisation de
                 1 179 924 dollars des Etats-Unis demandée par le Costa Rica à raison de
                 la formation du sol et de la lutte contre l’érosion était excessive. Toutefois,
                 à la lumière du rapport Thorne, il ne fait aucun doute que de graves dom-
                 mages ont été causés à la qualité du sol, qu’ils sont susceptibles d’indemni-
                 sation et qu’ils ne s’effaceront qu’au terme d’une longue période de
                 reconstitution. Pour cette raison, j’estime que la Cour aurait dû accorder
                 une certaine valeur à la dégradation du service de formation du sol.


                                            IV. Considérations d’équité

                    29. La Cour a évoqué, mais non clairement affirmé, la pertinence des
                 considérations d’équité aux fins de l’octroi d’une indemnisation pour
                 dommages 15. Lorsque l’étendue des dommages ne peut être établie, son
                 appréciation est à la discrétion de la Cour. La recherche d’équité guidera
                 la Cour dans l’exercice de ce pouvoir discrétionnaire. En 1997, l’Institut
                 de droit international a ainsi déclaré :
                         « Les régimes en matière d’environnement devraient adopter une
                      conception large de la réparation, comprenant la cessation de l’acti-
                      vité en cause, la restitution en nature, l’indemnisation et, si néces-
                      saire, la satisfaction.
                         Les indemnités allouées sous ces régimes devraient couvrir à la fois
                      les pertes économiques et le coût de mesures de réhabilitation et de
                      remise en état. Dans ce contexte, il faudrait également tenir compte
                      de la nécessité d’une évaluation équitable ainsi que d’autres critères
                      dégagés par les conventions internationales et les décisions juridic-
                      tionnelles. » 16

                     15 Arrêt, par. 35. En renvoyant à sa décision en l’affaire Ahmadou Sadio Diallo

                 (République de Guinée c. République démocratique du Congo) (indemnisation, arrêt,
                 C.I.J. Recueil 2012 (I), p. 337, par. 33), dans laquelle elle avait calculé le montant de
                 l’indemnité due sur la base de considérations d’équité, la Cour a laissé entendre qu’elle
                 tiendrait compte en l’espèce de telles considérations en l’absence d’éléments de preuve suffi-
                 sants quant à l’étendue des dommages matériels.
                     16 Session de Strasbourg, 1997, résolution III, « La responsabilité en droit international

                 en cas de dommages causés à l’environnement », art. 24 ; les italiques sont de moi.

                                                                                                          118




6 CIJ1133.indb 285                                                                                                29/10/18 14:12

                     130 	               certain activities (diss. op. dugard)

                     In the present case there are a number of equitable considerations that
                     the Court might, and in my judgment, should have taken into account in
                     its quantification of damages. These include the protection of the envi-
                     ronment, the importance attached to measures to combat climate change
                     in today’s world, and the gravity of the respondent State’s actions. Unfor-
                     tunately, the Court appears to have had regard only to the character of
                     the affected area as an internationally protected wetland.



                                          V. Protection of the Environment

                        30. It is not necessary to describe the importance attached to the pro-
                     tection of the environment in the contemporary international legal order.
                     The protection of the environment has been proclaimed by the Declara-
                     tions of Stockholm (1972) and Rio (1992) and recognized as a human
                     right by the African Charter on Human and Peoples’ Rights (Art. 24).
                     The destruction of the environment is both an internationally wrongful
                     act and an international crime 17. In the present case Nicaragua intention-
                     ally caused damage to the environment of another State in an interna-
                     tionally protected wetland.
                        31. Wetlands are highly sensitive ecosystems of particular importance.
                     The report of Professor Thorne relied upon by Costa Rica sets out the
                     reasons why the Humedal Caribe Noreste, which includes the affected
                     area, was designated a wetland of international importance in 1996 18.
                     These include the facts that it is highly valued as a stronghold of the
                     region’s genetic and ecological diversity and that it is a stopover for
                     migratory fish and birds 19. Harm to this environment should to be treated
                     with a high degree of seriousness and this should be reflected in the
                     amount of compensation awarded.

                       32. It seems that the Court took the fact that Nicaragua’s actions
                     caused damage to the Humedal Caribe Noreste wetland into account in its
                     quantification of damages. It declared (Judgment, para. 80):
                            “[a]n overall valuation approach is dictated by the specific character-
                            istics of the area affected by the activities of Nicaragua, which is sit-
                            uated in the Northeast Caribbean Wetland, a wetland protected
                            under the Ramsar Convention, where there are various environmen-
                            tal goods and services that are closely interlinked. Wetlands are
                            among the most diverse and productive ecosystems in the world. The
                            interaction of the physical, biological and chemical components of a
                            wetland enable it to perform many vital functions, including support-

                       17 See Article 8 (2) (b) (iv) of the Rome Statute of the International Criminal Court.
                       18 RCRC, Ann. 2 (Thorne Report), p. 169.
                       19 Ibid.



                     119




6 CIJ1133.indb 286                                                                                              29/10/18 14:12

                                      certaines activités (op. diss. dugard)                      130

                 Dans la présente affaire, la Cour aurait pu et, à mon sens, aurait dû tenir
                 compte d’un certain nombre de considérations d’équité dans son calcul de
                 l’indemnisation. Ces considérations concernaient la protection de l’envi-
                 ronnement, l’importance attachée à la lutte contre les changements clima-
                 tiques dans le monde d’aujourd’hui et la gravité des agissements de l’Etat
                 défendeur. Malheureusement, la Cour semble n’avoir fait cas que de la
                 nature de la zone touchée, en tant que zone humide sous protection inter-
                 nationale.


                                        V. Protection de l’environnement

                    30. Point n’est besoin de rappeler l’importance attachée à la protection
                 de l’environnement dans l’ordre juridique international moderne. ­Celle-ci
                 est consacrée dans les déclarations de Stockholm (1972) et de Rio (1992),
                 et a été reconnue comme un droit de l’homme dans la Charte africaine
                 des droits de l’homme et des peuples (art. 24). La destruction de l’envi-
                 ronnement constitue à la fois un fait internationalement illicite et un
                 crime international 17. Dans la présente affaire, le Nicaragua a intention-
                 nellement porté atteinte à l’environnement d’un autre Etat, dans une zone
                 humide sous protection internationale.
                    31. Les zones humides sont des écosystèmes extrêmement fragiles qui
                 revêtent une importance particulière. Le rapport de M. Thorne, sur lequel
                 le Costa Rica faisait fond, expose les raisons pour lesquelles la Humedal
                 Caribe Noreste, au sein de laquelle se trouve la zone touchée, a été inscrite
                 sur la liste des zones humides d’importance internationale en 1996 18. Ces
                 raisons tiennent notamment à sa grande valeur en tant que haut lieu de la
                 diversité génétique et écologique de la région, ainsi que lieu d’escale pour
                 les poissons et oiseaux migrateurs 19. La dégradation d’un tel environne-
                 ment doit être prise très au sérieux, et le montant de l’indemnité doit être
                 à la mesure des dommages causés.
                    32. La Cour semble avoir tenu compte du fait que les actes du Nicara-
                 gua ont porté atteinte à la Humedal Caribe Noreste dans son calcul du
                 montant de l’indemnité due. Elle a ainsi déclaré (arrêt, par. 80) :
                          « la nécessité d’une évaluation globale est dictée par les caractéris-
                          tiques particulières de la zone touchée par les activités du Nicaragua,
                          ­celle-ci faisant partie de la zone humide du nord-est des Caraïbes, qui
                           bénéficie d’une protection au titre de la convention de Ramsar et où
                           coexistent divers biens et services environnementaux qui sont étroite-
                           ment liés. Les zones humides comptent parmi les écosystèmes les plus
                           variés et foisonnants au monde. Grâce à l’interaction de ses compo-
                           santes physiques, biologiques et chimiques, une zone humide remplit

                     17 Voir Statut de Rome de la Cour pénale internationale, art. 8 2) b) iv).
                     18 Rapport Thorne (2017), p. 169.
                     19 Ibid.



                                                                                                  119




6 CIJ1133.indb 287                                                                                      29/10/18 14:12

                     131 	               certain activities (diss. op. dugard)

                            ing rich biological diversity, regulating water régimes, and acting as
                            a sink for sediments and pollutants.”

                     However, the Court gave no indication of the monetary value it attached
                     to this consideration. As it was only one of a number of factors consid-
                     ered by the Court in extending the sum proposed by Payne and Unsworth’s
                     “corrected analysis” from US$84,296 to US$120,000 it appears that this
                     could not have been a substantial sum. The paucity of this award will do
                     little to emphasize the importance of the protection of a Ramsar wetland
                     site.



                                                   VI. Climate Change

                        33. The correlation between deforestation and climate change is clear.
                     Although this branch of science is still developing there is no doubt that
                     the destruction of trees exacerbates climate change. Mature forests store
                     quantities of carbon in the trees themselves and in the soil surrounding
                     trees in the form of decaying plant matter. When trees are destroyed car-
                     bon is released into the atmosphere, increasing the amount of carbon
                     dioxide and other greenhouse gases which accelerate global warming and
                     climate change.


                        34. Nicaragua destroyed close to 300 trees in 6.19 hectares of the “dis-
                     puted territory”. Costa Rica claimed US$937,509 for loss of gas regula-
                     tion services arising out of this action. Again, the sum is inflated but a
                     substantial portion of it should have been allowed.

                        35. Nicaragua argued that the cost of lost carbon sequestration reflects
                     the value to the world population of this ecological service and that
                     Costa Rica was therefore not entitled to claim for the full amount of
                     harm done 20. Undoubtedly this is a matter of concern to the international
                     community as a whole. The obligation not to engage in wrongful defores-
                     tation that results in the release of carbon into the atmosphere and the
                     loss of gas sequestration services is certainly an obligation erga omnes.
                     Nevertheless it is common knowledge that third States hardly ever, if
                     ever, assert their rights arising from the violation of obligations
                     erga omnes. In these circumstances it is the State most immediately
                     affected that is most likely to assert these rights on behalf of both itself
                     and the global community. Costa Rica should therefore have been
                     allowed to recover compensation in full for this harm. In making this

                       20   CMNC, Ann. 1, p. 131 (Payne and Unsworth Report, 2017).


                     120




6 CIJ1133.indb 288                                                                                   29/10/18 14:12

                                     certaines activités (op. diss. dugard)                         131

                      de nombreuses fonctions vitales, notamment en favorisant la richesse
                      de la biodiversité, en exerçant une action régulatrice sur le régime des
                      eaux et en jouant le rôle de puits à sédiments et à polluants. »
                 Toutefois, la Cour n’a précisé d’aucune manière comment une telle consi-
                 dération se traduisait en valeur pécuniaire. Etant donné que cette consi-
                 dération n’est pas la seule à avoir conduit la Cour à décider de porter à
                 120 000 dollars des Etats-Unis les 84 296 dollars des Etats‑Unis proposés
                 par Payne et Unsworth dans leur « analyse corrigée », il ne devait pas
                 s’agir d’une somme importante. L’octroi d’une somme si modique ne
                 contribuera guère à souligner l’importance de la protection d’une zone
                 humide Ramsar.


                                         VI. Changements climatiques

                     33. La corrélation entre déforestation et changements climatiques est
                 évidente. Bien que les connaissances scientifiques en la matière demeurent
                 fragmentaires, il ne fait aucun doute que la destruction d’arbres aggrave
                 les changements climatiques. Les forêts adultes emmagasinent une grande
                 quantité de carbone qui est absorbée par les arbres eux-mêmes et par le
                 sol qui les entoure, sous l’action des matières végétales en décomposition.
                 Lorsque les arbres sont détruits, le carbone est libéré dans l’atmosphère,
                 ce qui augmente la quantité de dioxyde de carbone et d’autres gaz à
                 effet de serre qui accélèrent le réchauffement planétaire et les changements
                 ­climatiques.
                     34. Le Nicaragua a détruit près de 300 arbres sur 6,19 hectares du
                  « territoire litigieux ». Le Costa Rica réclamait 937 509 dollars des Etats-
                 Unis pour la perte ainsi causée en matière de régulation des gaz. Là
                 encore, la somme réclamée était excessive, mais une grande partie de
                 celle‑ci aurait dû être accordée.
                     35. Le Nicaragua soutenait que le coût de la perte de cette fonction de
                 piégeage du carbone représentait la valeur de ce service écologique pour
                 la population mondiale et que le Costa Rica ne pouvait donc réclamer
                 l’intégralité de la somme due pour les dommages causés 20. Il va de soi que
                  le problème touche la communauté internationale tout entière. L’obliga-
                  tion de ne pas se livrer à une déforestation illicite entraînant une libéra-
                  tion de carbone dans l’atmosphère et entravant le piégeage des gaz
                  constitue assurément une obligation erga omnes. Cela étant, il est notoire
                  que les Etats tiers ne font que rarement, sinon jamais, valoir les droits que
                  leur confère la violation d’obligations erga omnes. En pareilles circons-
                  tances, c’est l’Etat le plus directement touché qui est le plus susceptible de
                  faire valoir de tels droits, tant pour son propre compte que pour celui de
                  la communauté mondiale. Le Costa Rica aurait donc dû être autorisé à

                     20 Contre-­mémoire du Nicaragua sur la question de l’indemnisation, annexe 1, p. 131

                 (le rapport Payne et Unsworth (2017)).

                                                                                                    120




6 CIJ1133.indb 289                                                                                          29/10/18 14:12

                     132 	              certain activities (diss. op. dugard)

                     claim Costa Rica asserted an interest owed both to itself and to the inter-
                     national community as a whole.

                        36. The Court failed to make any finding on which States might bring
                     a claim despite the fact that it was central to Nicaragua’s argument on the
                     valuation of the impairment of carbon sequestration and gas regulation.
                     Nor did it answer the question of whether harm to gas regulation services
                     is ever capable of recovery in full by a single State. In so doing it missed
                     an opportunity to contribute to the progressive development of custom-
                     ary international law on the mitigation of climate change 21.



                        37. The Court cannot ignore the relevance of the Paris Agreement on
                     climate change 22 of 4 November 2016 to its decision in this case. Over
                     170 States parties, which include Nicaragua and Costa Rica 23, have com-
                     mitted themselves to the aim of reducing greenhouse gas emissions and
                     have therefore recognized a link between greenhouse gas emissions and
                     climate change 24. The Parties have also recognized the importance of the
                     conservation and enhancement of sinks and reservoirs of greenhouse
                     gases 25.
                        38. The Court should have had regard to Article 4 of the Paris Agree-
                     ment, in terms of which parties aim to reach a “global peaking of green-
                     house gas emissions” as soon as possible. To this end, parties determine
                     individual targets for themselves and are under the obligation to make
                     efforts to achieve those targets. Each party is required to “prepare, com-
                     municate and maintain successive nationally determined contributions
                     (NDCs) that it intends to achieve” and “shall pursue domestic mitigation
                     measures, with the aim of achieving” these NDCs 26. This demonstrates
                     that, although it remains true that at a practical level the world as a whole
                     benefits from clean air and from a reduction in each individual State’s
                     carbon emissions, the global community has purposefully adopted an
                     approach to gas regulation that individualizes States’ obligations. As a
                     corollary to this approach, gas regulation services are perceived as accru-
                     ing primarily as a benefit to individual States. Indeed, if the costs and
                     benefits associated with the management of gas regulation services were
                     not individualized in this way, there would be no mechanism for holding
                     individual states to account for efforts to reduce their carbon emissions


                       21  See further below the section on climate change.
                       22  The Paris Agreement under the United Nations Framework Convention on Climate
                     Change, 22 April 2016, entry into force 4 November 2016.
                        23 The Paris Agreement entered into force for Nicaragua on 22 November 2017. It

                     entered into force for Costa Rica on 12 November 2016.
                        24 Paris Agreement, Arts. 4 and 10.
                        25 Ibid., Art. 5.
                        26 Ibid., Art. 4 (2).



                     121




6 CIJ1133.indb 290                                                                                        29/10/18 14:12

                                     certaines activités (op. diss. dugard)                          132

                 recevoir une indemnisation intégrale pour ce dommage. Dans le cadre de
                 ses prétentions à cet égard, il faisait valoir à la fois son intérêt propre et
                 celui de la communauté internationale dans son ensemble.
                    36. La Cour n’a formulé aucune conclusion sur le point de savoir quels
                 Etats pourraient présenter une réclamation, alors qu’il s’agissait là d’une
                 question centrale dans l’argumentation du Nicaragua concernant l’éva-
                 luation de la dégradation des services de piégeage du carbone et de régu-
                 lation des gaz. Elle n’a pas non plus répondu à la question de savoir si des
                 dommages causés au service de régulation des gaz sont en quelque cir-
                 constance susceptibles de réparation intégrale au bénéfice d’un seul Etat.
                 Elle a en cela manqué une occasion de contribuer au développement pro-
                 gressif du droit international coutumier relatif à l’atténuation des change-
                 ments climatiques 21.
                    37. La Cour ne pouvait ignorer la pertinence, pour sa décision en l’es-
                 pèce, de l’accord de Paris sur les changements climatiques conclu le
                 4 novembre 2016 22. Plus de 170 Etats parties, dont le Nicaragua et le
                 Costa Rica 23, se sont engagés à poursuivre l’objectif visant à réduire les
                 émissions de gaz à effet de serre et ont, ce faisant, reconnu l’existence d’un
                 lien entre de telles émissions et les changements climatiques 24. Les Parties
                 ont également reconnu l’importance de conserver et de renforcer les puits
                 et réservoirs de gaz à effet de serre 25.
                    38. La Cour aurait dû tenir compte de l’article 4 de l’accord de Paris, aux
                 termes duquel les parties s’engagent à parvenir dès que possible à un « pla-
                 fonnement mondial des émissions de gaz à effet de serre ». A cette fin, les
                 parties se fixent des objectifs internes et sont tenues de s’efforcer de les
                 atteindre. Chacune « établit, communique et actualise les contributions
                 déterminées au niveau national successives qu’elle prévoit de réaliser » et
                 doit « pren[dre] des mesures internes pour l’atténuation en vue de réaliser les
                 objectifs desdites contributions » 26. Cela démontre que, s’il reste vrai que le
                 monde tout entier bénéficie, dans la pratique, de la pureté de l’air et d’une
                 réduction des émissions de carbone sur le territoire de chaque Etat, la com-
                 munauté internationale a volontairement adopté à l’égard de la régulation
                 des gaz une stratégie d’individualisation des obligations incombant aux
                 Etats. De manière corollaire, il est considéré que la régulation des gaz béné-
                 ficie au premier chef aux Etats à titre individuel. De fait, si les frais et bien-
                 faits associés à la gestion de ce service n’étaient pas individualisés de telle
                 façon, il n’existerait aucun moyen d’obliger les Etats à rendre compte de
                 leurs efforts pour réduire leurs émissions de carbone en application de l’ar-


                     21 Voir plus loin dans la présente section.
                     22 Accord de Paris conclu le 22 avril 2016, en application de la convention-cadre des
                 Nations Unies sur les changements climatiques, et entré en vigueur le 4 novembre 2016.
                     23 L’accord de Paris est entré en vigueur le 22 novembre 2017 à l’égard du Nicaragua,

                 et le 12 novembre 2016 à l’égard du Costa Rica.
                     24 Accord de Paris, art. 4 et 10.
                     25 Ibid., art. 5.
                     26 Ibid., art. 4, par. 2.



                                                                                                     121




6 CIJ1133.indb 291                                                                                           29/10/18 14:12

                     133 	                certain activities (diss. op. dugard)

                     under Article 4 of the Paris Agreement. (Costa Rica submitted its NDC
                     in 2015, listing the enhancement of carbon sinks through land‑use and
                     reforestation as one of the four mitigation options being considered 27.)

                       39. This is the first occasion that the International Court of Justice has
                     addressed this issue. In an age of serious debate about the means to be
                     employed to combat climate change it is inevitable that close attention
                     will be paid to the pronouncement of the Court on this subject. The fail-
                     ure of the Court to address this matter will be interpreted as an unwilling-
                     ness on its part to join the global consensus determined to combat climate
                     change.


                               VII. The Gravity of the Respondent State’s Actions

                        40. Nicaragua’s conduct in these proceedings has been characterized
                     by bad faith and a determination to deliberately flout international law
                     and the Court’s authority. At the same time this conduct has shown a
                     complete disregard for the environment of an internationally protected
                     wetland. The construction of the first caño in 2010 was an attempt to
                     stealthily change the course of the San Juan River in order to expand
                     Nicaragua’s territory. It was not a good faith misinterpretation of the
                     limits of an international frontier. Inevitably this attempt to alter the
                     boundary was accompanied by environmental harm resulting from the
                     destruction of trees, vegetation and organic soil. The bad faith of Nicara-
                     gua was demonstrated by its untrue statements relating to the presence of
                     Nicaraguan military personnel in the disputed territory, which continued
                     up to the start of legal proceedings on 19 January 2011 28. Nicaragua’s
                     contempt for the environment and the Court’s Order was further demon-
                     strated by its support for the presence of several thousand nationalistic
                     students — the Guardabarranco Environmental Movement — masquer-
                     ading as environmental activists in the disputed territory 29. The final
                     straw was the deliberate and purposeful violation in September 2013 of
                     the Court Order on provisional measures of 2011 30. This violation which
                     was initially denied by Nicaragua is further evidence of bad faith. It

                        27 Ministry of Environment and Energy of Costa Rica, “Costa Rica’s Intended Natio-

                     nally Determined Contribution”, San José, September 2015, App. 1, p. 12.
                        28 See the separate opinion of Judge Robinson in Certain Activities Carried Out by

                     Nicaragua in the Border Area (Costa Rica v. Nicaragua) and Construction of a Road
                     in Costa Rica along the San Juan (Nicaragua v. Costa Rica), Judgment, I.C.J. Reports
                     2015 (II), pp. 811–812.
                        29 See my dissenting opinion in Certain Activities Carried Out by Nicaragua in the

                     Border Area (Costa Rica v. Nicaragua) and Construction of a Road in Costa Rica along
                     the San Juan (Nicaragua v. Costa Rica), Provisional Measures, Order of 16 July 2013,
                     I.C.J. Reports 2013, p. 271.
                        30 Joint declaration of Judges Tomka, Greenwood, Sebutinde and Judge ad hoc Dugard

                     in Certain Activities Carried Out by Nicaragua in the Border Area (Costa Rica v. Nicaragua)

                     122




6 CIJ1133.indb 292                                                                                                 29/10/18 14:12

                                      certaines activités (op. diss. dugard)                             133

                 ticle 4 de l’accord de Paris (le Costa Rica a présenté en 2015 sa « contribu-
                 tion déterminée au niveau national », dans laquelle il citait le renforcement
                 des puits à carbone par l’utilisation des sols et la reforestation au nombre
                 des quatre mesures d’atténuation envisagées par son gouvernement) 27.
                    39. C’était la toute première fois que la Cour internationale de Justice
                 avait l’occasion de s’exprimer sur cette question. En ces temps d’intense
                 réflexion sur les moyens de lutter contre les changements climatiques,
                 beaucoup d’attention sera inévitablement accordée à tout prononcé de la
                 Cour en la matière. Le fait que la Cour ait gardé le silence conduira à
                 penser qu’elle ne souhaite pas s’associer au consensus mondial visant à
                 lutter avec détermination contre les changements climatiques.


                               VII. La gravité des actes de l’État défendeur

                    40. Dans la présente affaire, le comportement du Nicaragua a été
                 caractérisé par la mauvaise foi et par une détermination à ne faire aucun
                 cas ni du droit international ni de l’autorité de la Cour. Le Nicaragua a
                 également affiché un mépris total pour l’environnement d’une zone
                 humide sous protection internationale. En construisant son premier caño
                 en 2010, il a tenté de modifier clandestinement le cours du fleuve San Juan
                 afin de repousser les limites de son territoire. Il ne s’est pas mépris en
                 toute bonne foi sur le tracé d’une frontière internationale. Cette tentative
                 de modifier le tracé de la frontière s’est inévitablement accompagnée de
                 dommages environnementaux, qui ont résulté de la destruction d’arbres,
                 de végétation et de sol organique. La mauvaise foi du Nicaragua ressort
                 du fait qu’il n’a pas dit la vérité au sujet de la présence de ses militaires
                 sur le territoire litigieux, qui y sont restés jusqu’au 19 janvier 2011, alors
                 que la procédure judiciaire venait de débuter 28. Le mépris du Nicaragua
                 pour l’environnement et pour l’ordonnance de la Cour ressort également
                 du fait qu’il a soutenu la présence de plusieurs milliers d’étudiants natio-
                 nalistes — des membres du mouvement écologiste dénommé le Guarda-
                 barranco — qui se faisaient passer pour des militants écologistes sur le
                 territoire litigieux 29. Pour couronner le tout, l’ordonnance en indication
                 de mesures conservatoires que la Cour avait rendue en 2011 30 a délibéré-

                    27 Ministère de l’environnement et de l’énergie du Costa Rica, « Contribution prévue

                 déterminée au niveau mondial », San José, septembre 2015, app. 1, p. 12.
                    28 Voir l’exposé de l’opinion individuelle de M. le juge Robinson dans Certaines activités

                 menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua) et Construc-
                 tion d’une route au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica), arrêt,
                 C.I.J. Recueil 2015 (II), p. 811‑812.
                    29 Voir l’exposé de mon opinion dissidente dans Certaines activités menées par le Nica-

                 ragua dans la région frontalière (Costa Rica c. Nicaragua) et Construction d’une route au
                 Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica), mesures conservatoires,
                 ordonnance du 16 juillet 2013, C.I.J. Recueil 2013, p. 271.
                    30 Voir l’exposé de la déclaration commune de MM. les juges Tomka et Greenwood,

                 Mme la juge Sebutinde et M. le juge ad hoc Dugard dans Certaines activités menées

                                                                                                         122




6 CIJ1133.indb 293                                                                                               29/10/18 14:12

                     134 	               certain activities (diss. op. dugard)

                     ­demonstrated contempt for the authority of the Court and a total disre-
                     gard for the environment.


                       41. In assessing compensation in this case, the Court should have had
                     regard to the gravity of Nicaragua’s unlawful activities. The amount of
                     compensation should be assessed so as to fit the wrongful conduct 31. This
                     was made clear by the International Law Commission in its Commentary
                     on the Draft Articles on the Responsibility of States for Internationally
                     Wrongful Acts when it declared:
                              “As to the appropriate heads of compensable damage and the prin-
                           ciples of assessment to be applied in quantification, these will vary,
                           depending upon the content of particular primary obligations, an
                           evaluation of the respective behaviour of the parties and, more gener-
                           ally, a concern to reach an equitable and acceptable outcome.” 32
                        42. The Institut de droit international has echoed this view. In its
                     final report on Responsibility and Liability under International Law for
                     Environmental Damage of 1997, the Institut stated:
                             “Full reparation of environmental damage should not result in the
                          assessment of excessive, exorbitant, exemplary or punitive damages.
                          Punitive damages are not usually accepted under international law,
                          but where it would be equitable for compensation to exceed actual
                          loss or some other alternative measurement punitive damages might
                          be envisaged. Deliberate environmental damage might be a case in
                          point.” 33

                       43. Given the gravity of Nicaragua’s violations of international law,
                     the scale of compensation should be higher than it would otherwise be for
                     lawful conduct that caused environmental damage 34. International courts
                     and tribunals have often — at least implicitly — taken into account the

                     and Construction of a Road in Costa Rica along the San Juan (Nicaragua v. Costa Rica),
                     Judgment, I.C.J. Reports 2015 (II), p. 754.
                        31 J. Crawford, Brownlie’s Principles of Public International Law, 8th ed., 2012,

                     Oxford University Press, p. 573: Crawford remarks in relation to LG & E v. Argentina,
                     a United Nations Framework Convention on Climate Change (ICSID) arbitration and
                     the Eritrea‑Ethiopia Claims Commission that “[b]oth tribunals seem to have had in mind
                     the need to adjust the amount of compensation in such a way that it fits the wrongful
                     conduct”.
                        32 Yearbook of the International Law Commission, 2001, Vol. II (Part Two), p. 100;

                     emphasis added.
                        33 Annuaire de l’Institut de droit international, Final Report, December 1996, Paris,

                     Pedone, p. 339.
                        34 See J. Crawford, Brownlie’s Principles of Public International Law, 8th ed., 2012,

                     Oxford University Press, p. 573: “The scale of compensation in cases of lawful activities
                     may be less ambitious than that applicable to activity unlawful at birth, such as unpro-
                     voked attacks or unlawful expropriation.”

                     123




6 CIJ1133.indb 294                                                                                               29/10/18 14:12

                                       certaines activités (op. diss. dugard)                                134

                 ment et intentionnellement été violée par le Nicaragua en septembre 2013.
                 Cette violation, qu’il a tout d’abord niée, est une autre preuve encore de
                 sa mauvaise foi. Elle démontre son refus de l’autorité de la Cour et son
                 mépris total pour l’environnement.
                     41. Dans son évaluation de l’indemnisation due en l’espèce, la Cour
                 aurait dû tenir compte de la gravité des activités illicites du Nicaragua. Le
                 montant de l’indemnité aurait dû être à la mesure de ce comportement
                 illicite 31. La Commission du droit international s’est clairement exprimée
                 en ce sens dans le commentaire de son projet d’articles sur la responsabi-
                 lité de l’Etat pour fait internationalement illicite, lorsqu’elle a déclaré :
                          « Quant aux types de dommages pouvant donner lieu à indemnisa-
                       tion et aux principes d’évaluation à appliquer pour les chiffrer, ils
                       varient selon le contenu des obligations primaires en cause, l’appré-
                       ciation des comportements respectifs des parties et, plus généralement,
                       le souci de parvenir à une solution équitable et acceptable. » 32
                   42. L’Institut de droit international a fait écho à ce point de vue. Dans
                 son rapport final de 1997 sur la responsabilité en droit international en
                 cas de dommages causés à l’environnement, il a déclaré ceci :
                         « La réparation intégrale de dommages causés à l’environnement ne
                      doit pas se solder par la fixation de dommages-­intérêts excessifs, exor-
                      bitants, exemplaires ou punitifs. Les dommages-­intérêts punitifs ne
                      sont généralement pas admis en droit international, mais leur octroi
                      pourrait être envisagé dans les cas où il serait équitable de prescrire
                      une indemnisation excédant la valeur de la perte effective ou quelque
                      autre mesure de substitution. Le cas des dommages délibérément cau-
                      sés à l’environnement pourrait constituer un bon exemple. » 33
                   43. Compte tenu de la gravité des violations du droit international
                 commises par le Nicaragua, le montant de l’indemnité aurait dû excéder
                 celui qui aurait été accordé si les dommages à l’environnement avaient
                 découlé d’un comportement licite 34. Les juridictions internationales

                 par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua) et Construction
                 d’une route au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica), arrêt,
                 C.I.J. Recueil 2015 (II), p. 754.
                    31 J. Crawford, Brownlie’s Principles of Public International Law, 8e éd., 2012, Oxford

                 University Press, p. 573 : s’agissant de LG & E c. Argentina, un arbitrage mené sous les
                 auspices du Centre international pour le règlement des différends relatifs aux investissements
                 (CIRDI), et de la commission des réclamations entre l’Erythrée et l’Ethiopie, M. Crawford
                 a fait observer que « les deux instances avaient semblé avoir eu à l’esprit la nécessité de fixer
                 le montant de l’indemnité de manière à ce qu’elle soit à la mesure du comportement illicite ».
                    32 Annuaire de la Commission du droit international, 2001, vol. II (deuxième partie),

                 p. 266 ; les italiques sont de moi.
                    33 Annuaire de l’Institut de droit international, rapport final, décembre 1996, Paris,

                 Pedone, p. 339.
                    34 Voir J. Crawford, Brownlie’s Principles of Public International Law, 8e éd., 2012,

                 Oxford University Press, p. 573 : « Dans le cas d’activités licites, le niveau d’indemnisation
                 peut être moins élevé qu’il ne le serait en cas d’activités illicites d’emblée, telles que des
                 attaques non provoquées ou une expropriation illicite. »

                                                                                                             123




6 CIJ1133.indb 295                                                                                                   29/10/18 14:12

                     135 	                certain activities (diss. op. dugard)

                      conduct of the Parties and the gravity of the violation in the assessment
                      of compensation 35. The British Commissioner (Cockburn) in the
                     ­Alabama Claims said that reparation sought must be reasonably pro­
                      portionate, not only to the loss which is the consequence of the fault
                      (the act or omission), but also to the gravity of the fault itself 36. (Cock-
                      burn’s ­opinion in the Alabama Claims drew support in the dissenting
                      opinion of Judge Azevedo in the Corfu Channel Case (United Kingdom v.
                      Albania) 37.)

                        44. Other examples include the I’m Alone case (1933‑1935), in which a
                     sum of money was awarded as “material amend” for the intentional
                     unlawful sinking of a ship and The Rainbow Warrior arbitration (1990) in
                     which the recommendation was that France pay US$2 million for con-
                     tempt of an earlier agreement with New Zealand 38. The conduct of the
                     parties was taken into account in the assessment of compensation by the
                     Eritrea-Ethiopia Claims Commission. The Commission stressed the need
                     to achieve “a measure of proportion between the character of a delict and
                     the compensation due” 39 and commented that it had been informed by
                     the “gravity” and “seriousness” of the violations in making its determina-
                     tion in respect of compensation 40.

                        45. Jennings and Watts state that in the assessment of damages a great
                     difference would be likely to be made “between acts of reparation for
                     international wrongs deliberately and maliciously committed, and for
                     those which arise merely from culpable negligence” 41. They argue:

                               “It is sometimes maintained that, having regard to the sovereignty
                             of states, their responsibility for international wrongs is limited to
                             such reparation for wrongs committed by them as does not exceed
                             the limits of restitution, and that damages in excess of those limits
                             (often referred to as penal or punitive damages) are excluded. This

                        35 R. Jennings and A. Watts (eds.), Oppenheim’s International Law: Peace, Vol. I,

                     9th ed., London, Longman, 1992, p. 533.
                        36 J. Personnaz, La réparation du préjudice en droit international public, 1939, p. 107.
                        37 Corfu Channel (United Kingdom v. Albania), Merits, Judgment, I.C.J. Reports 1949,

                     p. 96. See T. Bingham, “Alabama Arbitration”, in Max Planck Encyclopaedia of Interna-
                     tional Public Law, para. 10.
                        38 See R. Kolb, “Legal effects of responsibility” in The International Law of State

                     Responsibility — An Introduction (2017), pp. 166‑167. Kolb opines that “there may well also
                     be some exemplary or punitive element in this recommendation [In Rainbow Warrior]”.
                        39 Eritrea‑Ethiopia Claims Commission, Final Award, Ethiopia’s Damages Claims

                     (17 Aug. 2009), in International Law Reports, Vol. 140, 2011, para. 312.
                        40 Ibid., para. 103. See also paras. 310 and 311.
                        41 R. Jennings and A. Watts (eds.), Oppenheim’s International Law: Peace, Vol. I,
                     9th ed., London, Longman, 1992, p. 532.

                     124




6 CIJ1133.indb 296                                                                                                 29/10/18 14:12

                                      certaines activités (op. diss. dugard)                            135

                 tiennent souvent compte, fût-ce de manière implicite, du comportement
                 des parties et de la gravité de la violation dans leur évaluation de l’indem-
                 nisation 35. Dans l’arbitrage de l’Alabama, le commissaire britannique
                 (sir Cockburn) a dit que la réparation devait être raisonnablement pro-
                 portionnelle non seulement à la perte ayant résulté de la faute (qu’il s’agît
                 d’un acte ou d’une omission), mais aussi à la gravité même de la faute 36.
                 (Les vues exposées par sir Cockburn dans l’arbitrage de l’Alabama ont
                 recueilli l’adhésion du juge Azevedo dans son opinion dissidente en l’af-
                 faire du Détroit de Corfou (Royaume‑Uni c. Albanie) 37.)
                    44. D’autres exemples sont fournis par l’affaire du navire I’m Alone
                 (1933-1935), dans laquelle une somme d’argent a été accordée à titre de
                 « satisfaction matérielle » pour la destruction illicite intentionnelle d’un
                 navire, ainsi que par l’arbitrage du Rainbow Warrior (1990), dans lequel il
                 a été recommandé que la France paye 2 millions de dollars des Etats‑Unis
                 pour n’avoir pas respecté un accord antérieur avec la Nouvelle-­Zélande 38.
                 La commission des réclamations entre l’Erythrée et l’Ethiopie a elle aussi
                 tenu compte du comportement des parties dans son évaluation de l’in-
                 demnité à accorder. Elle a mis l’accent sur la nécessité de maintenir « la
                 proportionnalité entre le type de délit et l’indemnisation due » 39 et a fait
                 observer qu’elle avait songé à la « gravité » [« gravity » and « seriousness »
                 dans l’anglais] des violations en fixant le montant à allouer 40.
                    45. MM. Jennings et Watts ont pour leur part déclaré que, lors d’une
                 telle évaluation, il serait vraisemblablement fait une grande différence
                 « entre les actes de réparation de faits internationalement illicites commis
                 de manière délibérée et malveillante, et ceux résultant d’une simple négli-
                 gence coupable » 41. Je cite :
                         « Il est parfois soutenu que, eu égard à la souveraineté des Etats, la
                      responsabilité de c­ eux-ci à raison de faits internationalement illicites
                      consiste uniquement à réparer les torts qu’ils ont causés sans excéder
                      les limites de la restitution, et que l’octroi d’indemnités excédant ces
                      limites (souvent appelées dommages-­intérêts « pénaux » ou punitifs)

                     35 R. Jennings et A. Watts (dir. publ.), Oppenheim’s International Law : Peace, vol. I,

                 9e éd., Londres, Longman, 1992, p. 533.
                     36 J. Personnaz, La réparation du préjudice en droit international public, 1939, p. 107.
                     37 Détroit de Corfou (Royaume‑Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 96.

                 Voir T. Bingham, « Alabama Arbitration », Max Planck Encyclopaedia of International
                 Public Law, par. 10.
                     38 Voir R. Kolb, « Legal effects of responsibility », The International Law of State

                 Responsibility — An Introduction (2017), p. 166‑167. M. Kolb reconnaît que « cette recom-
                 mandation [dans l’arbitrage du Rainbow Warrior] peut fort bien avoir également, dans une
                 certaine mesure, une dimension exemplaire ou punitive ».
                     39 Commission des réclamations entre l’Erythrée et l’Ethiopie, sentence finale, récla-

                 mations de dommages de l’Ethiopie, décision du 17 août 2009, Nations Unies, Recueil des
                 sentences arbitrales, vol. XXVI, résumé, p. 638.
                     40 Ibid., par. 103. Voir également par. 310 et 311.
                     41 R. Jennings et A. Watts (dir. publ.), Oppenheim’s International Law : Peace, vol. I,

                 9e éd., Londres, Longman, 1992, p. 532.

                                                                                                        124




6 CIJ1133.indb 297                                                                                              29/10/18 14:12

                     136 	                certain activities (diss. op. dugard)

                           view hardly accords either with principle or with practice . . . inter-
                           national tribunals have in numerous cases awarded damages which
                           must, upon analysis, be regarded as penal . . .” 42.

                        46. Without advocating the imposition of punitive damages, it is pos-
                     sible to take account of the gravity of Nicaragua’s conduct in seeking to
                     fully restore Costa Rica to the position which it enjoyed prior to Nicara-
                     gua’s violation taking place.


                                                           Conclusion

                       47. Precise quantification of the harm caused by Nicaragua to Costa
                     Rica’s environment is impossible. The dictum in the Trail Smelter case 43
                     does, however, provide some guidance in the search for a reasonable and
                     equitable award. In this case the tribunal declared:

                              “Where the tort itself is of such a nature as to preclude the ascer-
                           tainment of the amount of damages with certainty, it would be a
                           perversion of fundamental principles of justice to deny all relief to the
                           injured person, and thereby relieve the wrongdoer from making any
                           amends for his acts. In such [a] case, while the damages may not be
                           determined by mere speculation or guess, it will be enough if the
                           evidence shows the extent of the damages as a matter of just and
                           reasonable inference, although the result be only approximate.”

                       48. Costa Rica has claimed what appears to be an inflated sum for the
                     environmental damages it has suffered at the hands of Nicaragua —
                     US$2,880,745.82. The extravagance of this claim is compounded by the
                     quality of the reasoning Costa Rica employed to advance this claim.
                     These factors should not, however, conceal the fact that Costa Rica suf-

                       42 See op. cit. supra note 41, p. 533. After careful reappraisal of the question of punitive

                     damages in international law, Professor Nina Jorgensen concludes that
                           “[i]t is often difficult to draw a line between damages designed to punish the wrong-
                           doing State, and purely compensatory damages which nevertheless reflect the State’s
                           degree of misconduct. In this regard, a certain quantum of the damages or the entire
                           sum awarded in a given case may be designed to cater for various forms of non‑pecu-
                           niary loss or moral damage, but the purpose is still compensatory.” (“A Reappraisal
                           of Punitive Damages in International Law” (1997), British Yearbook of International
                           Law, Vol. 68, Issue 1, p. 260.)

                        43 Trail Smelter Case (United States, Canada), United Nations, Reports of Interna-

                     tional Arbitral Awards, Vol. III, p. 1920, quoting the United States Supreme Court in Story
                     Parchment Co. v. Paterson Parchment Paper Co. (1931), United States Reports, Vol. 282,
                     p. 555.

                     125




6 CIJ1133.indb 298                                                                                                    29/10/18 14:12

                                      certaines activités (op. diss. dugard)                                  136

                      est exclu. Ce point de vue est difficile à concilier à la fois avec les
                      principes et avec la pratique … les juridictions internationales [ayant]
                      dans de nombreuses affaires accordé des dommages-­         intérêts qui,
                      après analyse, doivent être considérés comme « pénaux ». » 42
                    46. Non que je prône l’imposition de dommages-­intérêts punitifs, mais
                 je pense que la gravité du comportement du Nicaragua pouvait être prise
                 en considération afin de tenter de rétablir pleinement le Costa Rica dans
                 la situation qui était la sienne avant la violation nicaraguayenne.


                                                        Conclusion

                    47. Il est impossible de chiffrer avec précision les dommages que le
                 Nicaragua a causés à l’environnement du Costa Rica. Le dictum énoncé
                 dans l’arbitrage relatif à la Fonderie de Trail 43 offre toutefois quelques
                 éléments d’orientation dans la quête d’une indemnisation raisonnable et
                 équitable. Dans sa sentence, le tribunal arbitral a déclaré ce qui suit :
                          « Ce serait pervertir les principes fondamentaux de la justice que
                      de refuser tout secours à la victime — et par là même libérer l’auteur
                      du préjudice de l’obligation de réparation — sous prétexte que l’acte
                      illicite est de nature à empêcher que le montant de l’indemnité puisse
                      être déterminé avec certitude : en pareil cas, si le montant de l’indem-
                      nité ne doit pas être établi par simple spéculation ou conjecture, il
                      suffit néanmoins que l’ampleur des dommages soit démontrée par
                      une déduction juste et raisonnable, quand bien même le résultat n’en
                      serait qu’approximatif. »
                   48. Le Costa Rica réclamait une somme qui pouvait sembler exagérée à
                 raison des dommages environnementaux que lui avait infligés le Nicaragua
                 –– à savoir 2 880 745,82 dollars des Etats-Unis. La qualité du raisonne-
                 ment avancé par le Costa Rica à l’appui de cette demande extravagante
                 n’arrangeait rien. Ces facteurs ne doivent cependant pas occulter le fait

                   42 Voir op. cit. supra note 41, p. 533. Après un examen attentif de la question des

                 dommages-­intérêts punitifs en droit international, Mme Nina Jorgensen a conclu
                      « [qu’]il est souvent difficile de faire la distinction entre les dommages-­intérêts destinés
                      à punir l’Etat fautif et ceux d’ordre purement compensatoire qui reflètent néanmoins
                      le degré de gravité du manquement de l’Etat. A cet égard, la totalité de l’indemnité
                      accordée dans une affaire donnée ou, à tout le moins, une partie de ­celle-ci peut être
                      octroyée afin de remédier à diverses formes de perte non pécuniaire ou de préjudice
                      moral, mais l’objectif poursuivi demeure compensatoire. » (« A Reappraisal of Puni-
                      tive Damages in International Law » (1997), British Yearbook of International Law,
                      vol. 68, numéro 1, p. 260.)
                    43 Affaire Trail Smelter (United States, Canada), Nations Unies, Recueil des sentences

                 arbitrales, vol. III, p. 1920, citant la décision de la Cour suprême des Etats-Unis d’Amé-
                 rique en l’affaire Story Parchment Company c. Paterson Parchment Paper Company (1931),
                 United States Reports, vol. 282, p. 555.

                                                                                                              125




6 CIJ1133.indb 299                                                                                                    29/10/18 14:12

                     137 	            certain activities (diss. op. dugard)

                     fered serious environmental harm and that this was not the result of a
                     negligent misinterpretation of a historical boundary but of a wilful and
                     deliberate strategy to extend the territory of Nicaragua by damaging and
                     re‑shaping the environment of an internationally protected wetland. In
                     the course of this action Nicaragua caused serious harm to the trees, veg-
                     etation, and soil of Costa Rica. It irresponsibly disturbed the biodiversity
                     of the wetland and contributed, albeit minimally, to global warming by
                     damaging carbon sequestration. These are serious violations. In making
                     its award the Court should have reflected that seriousness by placing a
                     higher monetary sum on the valuation of the environmental goods and
                     services impaired by Nicaragua and the impact of Nicaragua’s actions on
                     an internationally protected wetland. Nicaragua’s destruction of close to
                     300 trees over 100 years old provided the Court with an opportunity to
                     pronounce on the implications of this conduct for climate change and to
                     attach a monetary value to this factor. Unfortunately this opportunity
                     was missed. Finally, the conduct of Nicaragua in the course of its inva-
                     sion, occupation and excavation of the wetland should not have been
                     overlooked in the quantification of damages. For these reasons I believe
                     that the award of compensation for the impairment of environmental
                     goods and services made by the Court in the sum of US$120,000 fails to
                     meet the standards of fairness and equity propounded by the tribunal in
                     the Trail Smelter case.




                     (Signed) John Dugard.




                     126




6 CIJ1133.indb 300                                                                                  29/10/18 14:12

                                  certaines activités (op. diss. dugard)                  137

                 que l’Etat demandeur a subi de graves dommages environnementaux et
                 que le Nicaragua a commis ces dommages, non pas parce qu’il a eu le tort
                 de mal interpréter le tracé d’une frontière historique, mais parce qu’il ten-
                 tait stratégiquement, de manière intentionnelle et délibérée, de repousser
                 les limites de son territoire au prix de l’environnement d’une zone humide
                 sous protection internationale, qu’il entendait remodeler à sa guise. En
                 mettant sa stratégie à exécution, le Nicaragua a causé de graves dommages
                 aux arbres, à la végétation et au sol du Costa Rica. Il a altéré de façon
                 irresponsable la biodiversité de la zone humide en question et a contribué,
                 fût-ce dans une moindre mesure, au réchauffement de la planète en entra-
                 vant le piégeage du carbone. Il s’agit là de violations graves. Dans sa déci-
                 sion, la Cour aurait dû rendre compte de cette gravité en attribuant une
                 valeur pécuniaire plus élevée aux biens et services environnementaux
                 dégradés par le Nicaragua et aux conséquences des activités menées par
                 ­celui-ci dans une zone humide sous protection internationale. La destruc-
                  tion, par le Nicaragua, de près de 300 arbres de plus de cent ans offrait à
                  la Cour une occasion de se prononcer sur les répercussions d’un tel com-
                  portement sur les changements climatiques et d’en fixer le prix. La Cour
                  n’a malheureusement pas saisi cette occasion. En définitive, le comporte-
                  ment que le Nicaragua a eu lorsqu’il a envahi et occupé la zone humide
                  pour s’y livrer à des travaux d’excavation n’aurait pas dû être ignoré lors
                  du calcul du montant de l’indemnisation. Pour ces raisons, j’estime que la
                  somme de 120 000 dollars des Etats‑Unis octroyée par la Cour à titre d’in-
                  demnisation pour la dégradation des biens et services environnementaux
                  ne répond pas aux considérations de justice et d’équité mises en avant par
                  le tribunal dans l’arbitrage relatif à la Fonderie de Trail.

                 (Signé) John Dugard.




                                                                                          126




6 CIJ1133.indb 301                                                                               29/10/18 14:12

